COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 RUBIN SANCHEZ,                               §
                                                              No. 08-16-00117-CR
                            Appellant,        §
                                                                Appeal from the
 v.                                           §
                                                               112th District Court
 THE STATE OF TEXAS,                          §
                                                             of Pecos County, Texas
                           State.             §
                                                             (TC# P-3493-112-CR)
                                               §



                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until September 22, 2016. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Corina E. Lozano, Court Reporter for the 112th District Court,

for Pecos County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before September 22, 2016.

       IT IS SO ORDERED this 24th day of August, 2016.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.